In a proceeding pursuant to CELR 2304 to quash or limit a grand jury subpoena duces tecum, the petitioners appeal from an order of the County Court, Nassau County (Brown, J.), dated September 22, 2003, which denied the application.
*803Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, under the circumstances, compliance with the subpoena would not violate their state constitutional privilege against compulsory self-incrimination (see Beilis v United States, 417 US 85, 88, 101 [1974]; People v Doe, 59 NY2d 655 [1983]; see also Matter of Grand Jury Subpoena Duces Tecum Dated, Dec. 14, 1984, Y., M.D., P.C. v Kuriansky, 69 NY2d 232, 242 [1987], cert denied sub nom. Y & X v Kuriansky, 482 US 928 [1987]; Henry v Lewis, 102 AD2d 430, 433 [1984]), or their right to be free from unreasonable searches and seizures (see Matter of Grand Jury Subpoenas for Locals 17, 135, 257 & 608 of United Bhd. of Carpenters & Joiners of Am., AFL-CIO, 72 NY2d 307, 315-317 [1988], cert denied 488 US 966 [1988]; Matter of Hynes v Moskowitz, 44 NY2d 383, 394-395 [1978]). Moreover, under the circumstances, requiring the appellants to comply with the subpoena would not cause them to violate the attorney-client privilege (see Matter of Priest v Hennessy, 51 NY2d 62, 69-71 [1980]).
The appellants’ remaining contentions are without merit. Florio, J.P., Smith, Crane and Rivera, JJ., concur.